Detailed Action

►	The applicant's response (filed 23 FEB 2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 36-57 is/are pending.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


►	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office action.

35 U.S.C. 112(b)/ 112 (pre-AlA), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the
subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AlA), second paragraph

►	Claim(s) 55-56 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

Claim 55 is indefinite because of the use of the phase (i.e. Q20 or greater). The use of exemplary claim language makes these claims indefinite. See the MPEP at 2173.05(d). It is well established that the description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences lead to confusion over the intended scope of a claim. Ex parte Hall, 883 USPQ 38 (Bd. App. 1949).                                    
Claim 56 is indefinite because the phrase “the database” on line 2 lacks proper antecedent basis in Claim 36.  
Claim Rejection(s) under 35 U.S.C. 103

►	Claim 36-39,48-49, 53 and 55 is/are rejected under 35 U.S.C. 103 as being npatentable
over Quay [US 2013/0121958 — hereinafter “Quay’] in view of Ezendam et al. [Nutrition
Reviews 64(1) 1-14 (2006)- hereinafter "Ezendam’] ; Kassam [ Am J. of
Gastroenterology 108 : 500-508 (2013) — hereinafter “Kassam’] ; Berry et al. [ US
2016/0143961 — hereinafter “Berry”]  von Maltzahn et al. [US 2017/0151268 — hereinafter
“von Maltzahn’] and Bokulich et al. [Nature Methods 10(1) :57-59 (2013) – hereinafter “Bokulich”].
 
Claim 36 is drawn to a method for preparing and analyzing a sample comprising:
a) extracting genetic material from a diverse population of microbes present in a
first sample obtained from a subject, thereby preparing the first sample for analysis, wherein extracting genetic material comprises using one or more of a detergent, a chelator, a glucoside hydrolase and/or a chaotropic agent; 
b) subjecting the extracted genetic material from the first sample to metagenomics analysis wherein the analysis comprises quality filtering before taxonomy assignment; 
c) diagnosing the subject as having  or is at risk of having dysbiosis based on the metagenomics
analysis of the first sample;
d) preparing and administering to the subject a customized probiotic, prebiotic,
enzyme, vitamin supplement, mineral supplement , dietary supplement and/or botanical mixture which is formulated specifically to treat the dysbiosis in the subject; 
e) extracting genetic material from a diverse population of microbes present in a
second sample obtained from the subject in the same manner as the extraction of genetic
material from the first sample:
f) performing metagenomics analysis on the extracted genetic material from the
second sample, wherein the analysis comprises quality filtering  before taxonomy assignment :
g) assessing the effectiveness of the dysbiosis treatment; and
h) administering a second customized probiotic, prebiotic, enzyme,  vitamin supplement, mineral supplement , dietary supplement  and/or botanical mixture which is formulated specifically to the dysbiosis in the subject and based on the assessment of effectiveness, to the subject to treat the dysbiosis.
Quay teach a method for preparing and analyzing a sample via metagenomic analysis,

153-186. There Quay teach extracting genetic material from a diverse population of microbes
present in a sample obtained from a subject, thereby preparing the sample for analysis, and
subjecting the extracted genetic material to metagenomics analysis, see especially paras 119
and 137. Quay further teach diagnosing the subject as having dysbiosis based on said
metagenomics analysis and based on a diagnosis preparing and administering to the subject a customized probiotic and/or prebiotic treatment which is formulated specifically to treat the dysbiosis in the subject, see especially paras 153-186. Quay, therefore, teach a method comprising most of the limitations of Claim 36 except Quay does not explicitly teach assessing the effectiveness of their dysbiosis treatment. This inventor does teach performing metagenomics assessments, see for example paras 115-117 and 158 but does not explicitly teach assessing the effectiveness of their dysbiosis treatment(s) following said treatment. However, it was well known and routine to preform diagnostic assessments following a course of treatment for a given disease, including disease(s) caused by dysbiosis, see at least the abstract of Ezendam and/or Kassam. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Quay wherein following an initial diagnosis and treatment(s) for dysbiosis, a follow up assessment is performed in order to determine the effectiveness/efficacy of the initial treatment provided, just as suggested by Ezendam and/or Kassam. As noted above, Quay teach treating a diagnosed dysbiosis using probiotics but fail to teach the use of prebiotics or enzymes and/or a botanical mixture (i.e. botanicals). However, the use of prebiotics and/or enzymes and/or botanicals to treat a diagnosed dysbiosis was known. Consider for example, paras 25, 33, 90, 98, 317, 482, 492 and/or para 495 in von Maltahn and/or para 100 in Berry. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Quay in view of Ezendam and/or Kassam wherein prebiotics and/or enzymes and/or botanicals are used in the dybiosis therapy regimes a suggested by von
Maltahn and/or Berry, rather than or in addition to the probiotics of Quay..Please note that
substitution of one known second method/reagent with known properties for a first known
method/reagent with known properties would have been prima facie obvious to the ordinary
artisan at the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from the
expectation that the prior art elements will perform their expected functions to achieve their
expected results when combined for their common known purpose. Support for making this
obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the

	As regards the newly added limitation which reads ”wherein extracting genetic material comprises using one or more of a detergent, a chelator, a glucoside hydrolase and/or a chaotropic agent”. This limitation is considered inherent to the method of Quay in that these authors teach extraction of RNA using the RNAqeous® Method , see para 125 in Quay. This method of RNA extraction comprises the use of a chelator (e.g. EDTA) and a Chaotropic agent  (e.g. Guanidinium salt).  In support of this position consider  pg. 1 and 11 in the document entitled “RNAqeous® Kit” (2008).
 	As regards the newly added limitation which reads wherein the analysis comprises quality filtering before taxonomy assignment.  None of   Quay,  Ezendam,  Kassam,  Berry or von Maltzahn teach this limitation. However, it was well known to quality filter metagenomic data, see Bokulich. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method reasonably suggested by  Quay in view of  Ezendam,  Kassam,  Berry and von Maltzahn wherein the metagenomic data is subjected to quality filtering as taught by Bokulich. The PHOSITA would have been motivated to make this modification in order to gain the advantages inherent to quality filtering (e.g. vastly improved diversity estimates).
  
Claim 37 is drawn to an embodiment of the method of Claim 36, wherein the genetic
material comprises a nucleic acid molecule. 	Claim 38 is drawn to an embodiment of the method
of Claim 37, wherein the nucleic acid molecule is DNA.  Claim 39 is drawn to an embodiment of
the method of Claim 37, wherein the nucleic acid molecule is RNA.
Quay teach these limitations , see at least paras 49 and 59.

Quay teach the limitation of Claim 48, see at least the abstract and para 50.

Claim 49 is drawn in part to an embodiment of the method of Claim 36 wherein the
diverse population of microbes is selected from a defined group which includes bacteria fungi ,
protozoa, viruses and parasites.
Quay teach these limitation(s), see para 2 and 20.

Quay teach the limitation(s) of Claim 53, see especially paras 69-84.


Claim 55 is drawn, in part, to an embodiment of the method of claim 36, wherein
metagenomic analysis comprises pre-processing of sequencing information which pre-
processing is selected from a defined group which includes including only base calls of a particular quality and/or creating paired reads.
Bokulich teach using bioinformatics to improve the quality of the sequence information obtained and analyzed, Bokulich teach including only base calls of a particular quality, see especially Figure 1 and the para bridging Column 1-2 on p. 57. 




►	Claim(s) 40, 44 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Quay n view of Ezendam ;Kassam ; von Maltzahn Berry and Bokulich as applied above against Claim 36 and further in view of Smith et al. [US 201 1/0200983 — hereinafter “Smith’].

Claim 40 is drawn to an embodiment of the method of Claim 36, wherein extracting
genetic material comprises magnetic bead based nucleic acid purification.
Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry and  Bokulich reasonably suggest a method comprising most of the limitations of Claim 40 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not teach a magnetic bead based method for extracting genetic material rather Quay, in particular, in one embodiment , teach using a Qiagen-based (Column-based) method to extract genetic material (e.g. bacterial RNA).Quay is silent as regards the exact method(s) used to extract bacterial DNA. However,
numerous methods of extracting either or both of RNA and/or DNA were known including
method(s) that utilizes magnetic beads, see for example para 82 in Smith. Accordingly, absent
an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the
invention to substitute the nucleic acid extraction technique(s) of Smith for that of
Quay. The substitution of one known second method/reagent with known properties for a first
known method/reagent with known properties would have been prima facie obvious to the
ordinary artisan at the time of the invention in the absence of an unexpected result. As regards
the motivation to make the substitution recited above, the motivation to combine arises from the
expectation that the prior art elements will perform their expected functions to achieve their
expected results when combined for their common known purpose. Support for making this
obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the
SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

As regards Claim 44, Smith clearly teach heat shock, see para 82.

As regards Claim 46-47, Smith clearly teach mechanical treatment (e.g. freeze—
thawing, sonication and bead mixing/bead mill homogenization), see para 82.



Claim(s) 41-43 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich as applied above against Claim 36 and further in view of Ley et al. [US 2015/0050293 — hereinafter “Ley’] in light of Davis et al. [Intl. J. of Food Microbiology 144: 285 (2010) — hereinafter “Davis”].

Claim 41 is drawn to an embodiment of the method of Claim 36, wherein extracting the
genetic material comprises extraction with phenol-chloroform-alcohol.
Quay in view of Ezendam ; Kassam ; von Maltzahn and Berry reasonably suggest a
method comprising most of the limitations of Claim 41 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not teach phenol-chloroform-alcohol extraction of the genetic material rather Quay, in particular, in one embodiment, teach using a Qiagen-based (Column-based) method to extract genetic material (e.g. bacterial RNA). Quay is silent as regards the exact method(s) used to extract bacterial DNA. However, numerous methods of extracting either or both of RNA and/or DNA were known including some method(s) that utilize phenol-chloroform-isoamyl alcohol extraction, see for example para 85 in Ley. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Ley in light of Davis for those of Quay. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR  International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting
the genetic material comprises treatment of the sample with one or more buffers.
Davis teach this limitation, see at least sections 2.3-2.4.


Claim 43 is drawn, in part, to an embodiment of the method of Claim 42, wherein the
one or more buffers. comprise a lysozyme, a chelator and/or a detergent.
Davis teach these limitations. Note that the ASL buffer used in the Qiagen QlAamp
DNA  Stool Mini kit comprises SDS a detergent, in support of this position see the Safety Data
Sheet for Buffer ASL downloaded from the Qiagen website on 24 FEB 2021 (of record).

As regards Claim 46-47, Davis clearly teach mechanical treatment (i.e. bead
mixing/bead mill homogenization), see section 2.4 on p. 286.


►	Claim(s) 42-47, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich  as applied above against Claim 36 and further in view of Maron et al. [US 2007/0015177 — hereinafter “Maron’].

Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting the
genetic material comprises treatment of the sample with one or more buffers.
Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich reasonably suggest a method comprising most of the limitations of Claim 42 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not explicitly teach treatment with one or more buffers. However, numerous methods of extracting either or both of RNA and/or DNA were known including a method(s) that utilizes treatment with one or more buffers, see for example pp. 1-10 in Maron. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Maron for that/those of Quay. The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al.,550 U.S.398 (2007).

Claim 43 is drawn, in part, to an embodiment of the method of Claim 42, wherein the one or more buffers comprise a protease.
Maron teach this limitation. See especially paras 174-175 and 197.

Regarding Claim 44, see at least para 18 in Maron.
Regarding Claim 45, see especially paras 108 and 229-235 in Maron.
Regarding Claim 46-47, see especially 1 and 18 in Maron.
As regards Claim 49, see at least para 45 in Maron.

Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of in view of Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich as applied above against Claim 36 and further in view of Bastian et al. [US 6,180,778 — hereinafter “Bastian’)].

Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting the
genetic material comprises treatment of the sample with one or more buffers.
Quay in view of Ezendam ; Kassam ; von Maltzahn ;Berry  and Bokulich reasonably suggest a method comprising most of the limitations of Claim 42 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not explicitly teach treatment of the extracted genetic material with one or more buffers. However, numerous methods of extracting either or both of RNA and/or DNA were known including a method(s) that utilizes treatment of of the genetic material with one or more buffers., see for example Column 7, line 14 through Example 7 in Column 11 of Bastian. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Bastian for those of Quay. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with
known properties would have been prima facie obvious to the ordinary artisan at the time of the
invention in the absence of an unexpected result. As regards the motivation to make the
substitution recited above, the motivation to combine arises from the expectation that the prior
art elements will perform their expected functions to achieve their expected results when
combined for their common known purpose. Support for making this obviousness rejection
comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR
International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 43 is drawn, in part, to an embodiment of the method of Claim 42, wherein the
one or more buffers comprise a lysozyme, a chelator, a chaotropic agent and/or a detergent.
Bastian teach these limitation(s), see for example Column 7, line 14 through Example 7
in Column 11.




►	Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of Ezendam ; Kassam ; von Maltzahn ; Berry ; Bokulich and Maron as applied above against Claims 36 and 46-47 and further in view of Wilson Ill et al. [US 2007/0015177 — hereinafter “Wilson”].

Claim 47 is drawn to an embodiment of the method of Claim 46, wherein the mechanical treatment comprises pressurization or microfluidization.
Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry ; Bokulich and Maron reasonably suggest a method comprising most of the limitations of Claim 47 for the at least the reason(s) outlined above against Claims 36 and/or Claims 46-47 except these inventors/authors do not explicitly teach mechanical treatment comprising pressurization or microfluidization. However, these types of mechanical lysis methods were known as evidence by at least para 134 in Wilson. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the cell lysis method of Wilson for any of those taught by Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry ; Bokulich and Maron. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of Ezendam ;Kassam ; von Maltzahn ; Berry and Bokulich as applied above against Claim 36 and further in view of Turnbaugh et al. [Science Translational Medicine 1(6) : 1-10 (2009) - hereinafter “Turnbaugh’].

Claim 50 is drawn, in part , to an embodiment of the method of Claim 36 wherein the
metagenomics analysis identifies one or more food stuffs the subject has consumed.
Quay in view of Ezendam ; Kassam ; von Maltzahn ;  Berry and Bokulich reasonably suggest a method comprising most of the limitations of Claim 50 recited directly above for the reason(s) outlined above against Claim 36 except these authors/inventors do not teach identifying one or more food stuffs the subject has consumed via the metagenomic analysis. However, it was known as evidence by at least Turnbaugh that diet (i.e. a switch away from a low-fat, plant polysaccharide-rich diet to a high-fat, high—sugar “Western” diet altered the microbiome significantly in only single day. Accordingly absent an unexpected result it would have been obvious to the PHOSITA to analyse any metagenomics data in light of this finding to identify individual patient(s) consuming this “unhealthy” diet as opposed to the “healthier” low-fat, plant polysaccharide-rich diet. The PHOSITA would have been motivated to make this modification in order to provide health care providers with tools to advise patients as to healthier dietary choices.

As regards Claim 51, it would have been prima facie obvious to the PHOSITA to analyse any metagenomics data in light of finding discussed above in the rejection of Claim 50 and to formulate dietary guidance for the subject under examination such as recommending the
healthier diet choice. Likewise, as regards Claim 52 it would have been prima facie obvious to the PHOSITA (e.g. healthcare provider/nutritionist) to then treat or at a minimum suggest the
healthier diet choice for a person in need thereof and identified by a personalized metagenomics analysis.



Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of .Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich as applied above against Claim 36 and further in view of Vernocchi et al. [Frontiers in Microbiology (26 JUL 2016) — hereinafter
“Vernocchi'].

Claim 54 is drawn, in part, to an embodiment of the method of Claim 36 wherein
metabolmic data is determined from the metagenomics analysis or the first or second sample
is/are tested for metabolites to determine a functional metagenomics analysis.
Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich reasonably suggest a method comprising most of the limitations of Claim 54 for the reason(s) outlined above against Claim 36 except these authors/inventors do not teach determining metabolomic data from metagenomic data or testing the first or second sample for metabolites to determine to a functional metagenomic analysis. However, it was known as evidence by at least
Vernocchi that certain microbes of the human microbiome can produce harmful metabolites
that are associated with the certain disease states. Vernocchi further teach testing for said
metabolites. Accordingly absent an unexpected result it would have been obvious to the
PHOSITA to  modify the method suggested by Quay in view of Ezendam ;Kassam ; von
Maltzahn ; Berry and Bokulich wherein the metagenomics data of Quay in view of Ezendam ; Kassam ; von Maltzahn ;Berry and Bokulich is analyzed to determine metabolomic data in view of the fact of the fact that certain metabolites are known to be causative and present in certain dysbiosis disease states in order to identify individual patient(s) at risk of said certain disease states. Furthermore, it would have been obvious to the PHOSITA to, once any the harmful metabolite producing microbes have been identified as present by metagenomics analysis, to test for said metabolites in order to monitor disease progression/initiation. Such information would also be helpful in guiding health care providers to advise changing one’s diet or prescribing antibiotic(s) and/or a probiotic and/or prebiotic composition(s) in order to alter the microbiome of the patient such that said harmful microbes are, at best, eliminated or, at worst reduced in number thereby forestalling the onset/severity of the disease symptoms, if possible.


Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of .Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich as applied above against Claim 36 and further in view of  Wood et al. [Genome Biology 15 :R46 (12 pgs) (2014) – hereinafter “Wood”].

	Claim 55 is drawn, in part, to an embodiment of the method of Claim 36 wherein the metagenomics analysis comprises aligning sequence information obtained to a database by use of  software or a system where the sequencing information may be aligned to a particular species, genus, family, kingdom or domain.
	Quay in view of .Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich reasonably suggest a method of preparing and analyzing a sample which comprises most of the limitations of Claim 56 for the reason(s) outlined above against Claim 36 except the authors/inventors  do not explicitly teach an embodiment  wherein the metagenomics analysis comprises aligning sequence information to a database by use of  software or system where the sequencing information may be aligned to a particular species, genus, family, kingdom or domain.
However, it was well known to  aligned  the sequence data  using software in order to determine  homologies of obtained sequence data with known/previously sequenced organisms as evidenced by at least Wood. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method suggested by the combination of Quay in view of .Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich  wherein the metagenomics analysis comprises aligning the sequence information obtained to a database by use of software or a system such that it is determined that a particular species, genus, family, kingdom or domain is  present or absent from a particular metagenomics profile. The PHOSITA would have been motivated to make this modification in order to aid the investigator/clinician attempting  to  determine of the composition of a patient’s microbiome suffering  with dysbiosis.  


Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of .Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich as applied above against Claim 36 and further in view of  Wood et al. [Genome Biology 15 :R46 (12 pgs) (2014) – hereinafter “Wood”

	Claim 56 is drawn, in part, to an embodiment of the method of Claim 36 wherein the metagenomics analysis comprises aligning sequence information obtained to a database by use of  software or a system where the sequencing information may be aligned to a particular species, genus, family, kingdom or domain.
	Quay in view of .Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich reasonably suggest a method of preparing and analyzing a sample which comprises most of the limitations of Claim 56 for the reason(s) outlined above against Claim 36 except the authors/inventors  do not explicitly teach an embodiment  wherein the metagenomics analysis comprises aligning sequence information to a database by use of  software or system where the sequencing information may be aligned to a particular species, genus, family, kingdom or domain.
However, it was well known to  aligned  the sequence data  using software in order to determine  homologies of obtained sequence data with known/previously sequenced organisms as evidenced by at least Wood. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method suggested by the combination of Quay in view of .Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich  wherein the metagenomics analysis comprises aligning the sequence information obtained to a database by use of software or a system such that it is determined that a particular species, genus, family, kingdom or domain is  present or absent from a particular metagenomic profile.. The PHOSITA would have been motivated to make this modification in order to aid the investigator/clinician attempting  to  determine of the composition of a patient’s microbiome suffering  with dysbiosis.  

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of .Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich as applied above against Claim 36 and further in view of Lim et al.  [J. of Clinical Microbiology 52(2) :425-437 (FEB 2014) — hereinafter “Lim”] and/or Goepp, J.G.[US 2019/0256583 – hereinafter “Goepp”]. 

Claim 57 is drawn, in part, to an embodiment of the method of Claim 36 wherein the method further comprises  monitoring the subject following said treatment(s).
Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich reasonably suggest a method comprising most of the limitations of Claim 57 for the reason(s) outlined above against Claim 36 except these authors/inventors, and in particular Quay, do not teach monitoring said subject following said treatment(s). However, it was known as evidence by at least Goepp to administer a treatment comprising the use of probiotics to subjects in need thereof   and to then monitoring the subject for  clinical outcome(s). See at least for example para 169 Accordingly absent an unexpected result it would have been obvious to the PHOSITA to  modify the method suggested by Quay in view of Ezendam ;Kassam ; von Maltzahn ; Berry and Bokulich wherein the  following the treatment step the subjects are then  monitored for clinical outcome(s). The PHOSITA would have been motivated to make the modification of Quay in view of Ezendam ; Kassam ; von Maltzahn ; Berry and Bokulich  in order to determine the utility of the therapy provided as suggested by Goepp. Note also that Goepp further teach that “The entire process is repeated (126) through as many cycles as required to  achieve  the desired clinical status and microbiome profile.

Response to Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully
considered but are deemed moot in view of the new grounds of rejection.

CONCLUSION

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov